Hill, O. J.
The hill of exceptions in this case was certified by the judge on May 1, 1912, and was filed in the office of the clerk of the trial court on May 21, 1912. Not having been filed within the fifteen days from the 'date of the certificate of the judge, in compliance with the mandatory requirements of the statute, the writ of error must be dismissed. Civil Code (1910), § 6167; Lawrence v. State, 8 Ga. App. 373 (69 S. E. 29); Foote & Davies Co. v. Evans Furniture Co., 10 Ga. App. 194 (72 S. E. 1098). Writ of error dismissed.